FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,          No. 05-50170
               v.
                                              D.C. No.
                                           CR-04-02175-RTB
GUILLERMO AGUILA-MONTES DE
OCA,                                            ORDER
             Defendant-Appellant.
                                      
                   Filed February 3, 2010


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             2343